Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
    Status of the claims: Claims 1-20 are pending.
                  Continuation data 	
        This application is a CON of 15713304 filed 9/22/2017 (now US Pat. No. 10472652) which is a CON of 15441109 02/23/2017 (now abandoned) which is a CON of 15430122 filed 2/10/2017 (now US Pat. No. 10081818), which is a CON of 15242189 filed 8/19/2016 (now US Pat. No. 9861609) which is a CON of 15171517 filed 6/02/2016 (now US Pat. No. 9526715) which is a CON of 14836339 filed 8/26/2015 (now US Pat. No. 9359625)
which is a CON of PCT/US2014/018944 filed 2/27/2014 which claims benefit of 61770766 (‘066) filed 2/28/2013; provisional application ‘766 has support for the claimed invention.  
	    
			         IDS 
The references cited in the information disclosure statement (IDS) filed 10/15/12019 have been considered by Examiner.    
Election/Restriction
             Applicants’ election filed 2/25/2020 of Group I, claims 1-15 and the species of “yeast” from claim 1 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Since claim 10 is drawn to the non-elected species “E.coli” cell,  claim 10 is withdrawn from the further consideration. Thus, claims 10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claims 1-9, and 11-15 and the elected species are under examination.
	
      Objection to specification
The use of the trademarks; “Electrocomp ™” (p.34, [0113], line 4) has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Part from the above examiner identified instances of trademark issues, there could be several other instances of the trademark issues in the specification.  Applicant is urged to check the entire specification for any such the trademark issues and file respective amendments.

               Rejection under 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  claim 1 and dependent claims therefrom as written do not fall within one of categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) and because the claim 1 as written is not apparent as to whether or not the claim is drawn to a “process” or a “composition” according to the “categories of patent eligible subject matter” cited in 
35 U.S.C. 101; wherein the claimed “a system” (a composition of matter) comprising “a fermentor” and “a bioreactor” wherein the fermentor holding a cell culture wherein the “cells of the culture are producing a cannabinoid synthase” is determined to be drawn to a process of producing the synthase enzyme which is a specific action performed by the claimed “system”.  

  Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

               The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       	   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
                Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a system for producing cannabinoid product comprising a fermentor holding a cell culture…cells that are producing a cannabinoid synthase…”wherein said “cells that are producing…” is drawn to a process” of producing the synthase enzyme which is a specific action performed by the claimed “system”.  MPEP states that “[A] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph (seeMPEP 2173.05(p)). In this case, the recitation “…cell that are producing a cannabinoid synthase…” as written is not directed to the “system”, but rather to action of the “fermentor”, which is indefinite per the above MPEP statement.
Claims 2-9 and 11-15 which depend from claim 1 are also rejected.  

Claim Rejections - 35 USC § 112(a)  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description 
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.

   For claims 1-15, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Instant invention (claims 1-9 and 11-15) is drawn to a system (composition) for producing cannabinoid products comprising a fermentor containing a cell culture medium comprising genetically engineered yeast (elected species) which produces a cannabinoid synthase (such as THCA synthase or CBDA synthase) and is capable of secreting said synthase into the culture medium; and comprising a bioreactor containing a reaction mixture comprising the cannabinoid synthase and “3-(3,7-dimethylocta-2,6-diene-l-yl)-2,4-dihydroxy-6-propyl-l-benzoic acid” (CBGVA, or called “cannabigerovarinic acid”) thereby producing one or more cannabinoid products.
The scope of claims is compared with the scope of the disclosure of instant specification is the following. The specification does not describe any species of the “genus” (cannabinoid products) except THCA and CBDA  (see [0073] and [0077],  instant specification).
The “cannabinoid products” (genus)  encompasses any known “cannabinoid analogs”  such as tetrahydrocannabinol and cannabichrome analogs ([0078], line 6, the specification).   
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
    Claim 1 and dependent claims therefrom  as written are drawn to using the yeast expressed/secreted cannabinoid synthase which  is THCA synthase or CBDA synthase in a reaction mixture comprising “cannabigerovarinic acid" (CBGVA) as a substrate of said synthase enzyme (see [0134], line 1, instant specification) which catalyzes the conversion of CBGVA to the  claimed “one or more cannabinoid products” (a large genus). It is noted that the terms “one or more” sets no upper number limit to the “cannabinoid products”, i.e., the phrase “one or more cannabinoid products” encompasses numerous undefined  (in structure/function) cannabinoid compounds and “cannabinoid analogs” (see above discussion).
The cannabinoid art (see below) teaches that the “cannabinoids” encompasses subgenera: Cannabidiol (CBD), Cannabinol (CBN), Cannabichromene (CBC), Tetrahydrocannabivarin (THCV), Cannabigerovarin (CBGV), cannabigerovarinic acid (CBGVA), Cannabigerovarinic Acid (CBGVA) (see [0006], US 20200181631); wherein each of the subgenus further encompasses the species in the following:
 US 20200181631). 
The instant specification however does not describe the “cannabinoid compounds” listed above which can be converted from the substrate CBGVA by THE THCA synthase ALONE or BY THE CBDA synthase alone (Claim 1). 
As discussed above, the genus (one or more cannabinoid products) encompasses the “cannabinoid analogs”. Although the specification does not provide compound for said analogs, The cannabinoid art teaches that the “cannabinoid analog” encompasses dronabinol, nabilone, nabiximols, cannador, anandamide (AEA), 2-arachidonoylglycerol (2-AG), noladin ether, virodhamine, and N-arachidonylodopamine (NADA) (see [0151], and ref claims 3 and 8 of US 20210080441). 
Thus, there is substantial variation within that “genus” (one or more cannabinoid products”) that includes “cannabinoid analogs” (see above discussion).
Per current record of cannabinoid chemistry/biology and knowledge, there is no relative art teaching that the cannabinoid compounds such as “virodhamine” (which chemical structure is shown below) can be synthesized using THCA synthase or/and CBDA synthase (claim 1).

    PNG
    media_image1.png
    185
    274
    media_image1.png
    Greyscale




The structure of the virodhamine remarkably differs from the structure of the substrate compound such as cannabigerolic acid [CBGA] (see [0050] and [0090], instant specification) or the substrate of Formula I, II or V ([0090], the speciation); for the Formula I structure (see  below) which is similar to Formula V structure (see pages 3 and 7, the specification); the Formula V structure (see below)  is depicted at p.6 of instant specification. These demonstrate that the cannabinoid analogs such as “virodhamine” is structurally unrelated to the “substrates” of the THCA synthase/CBDA synthase set forth in claim 1.  The specification does not describe nor provide guidance for how to convert CBGVA (see below for CBGVA structure)  to the “cannabinoid analog” such as  virodhamine.  Here, it is noted that substrate “CBGA” is 6-carboxylic acid-2-[(2E)-3,7-dimethylocta-2,6-dienyl]-5-pentyl-benzene-l,3-diol ([0130], the specification), and that CBGA, CBGVA and compounds of having Formula I, II or V are the substrate for the THCA synthase/CBDA synthase.
 

    PNG
    media_image2.png
    110
    295
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    123
    261
    media_image3.png
    Greyscale








    PNG
    media_image4.png
    184
    301
    media_image4.png
    Greyscale








substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “cannabinoid products” in the claimed product of claim 1 and dependent claims therefrom. 
The specification not only fails to describe a sufficient variety of species to reflect the variation within the genera thereof (it is noted the specification even does not provide single species showing that which can be enzymatically synthesized using the THCA synthase or/and CBDA synthase regardless of bioreactor in which a  yeast expressing the synthases), but also fails to describe art recognized correlation between the structure of the “cannabinoid products” and function of the THCA synthase or CBDA synthase that catalyzes enzymatic synthesis of a variety of structurally diverse cannabinoid compounds/analogs from a single precursor (substrate) “CBGVA”.  
There is no actual reduction to practice in applicant’s specification that the “cannabinoid product” biosynthesized from bioreactor comprising the THCA synthase or CBDA synthase expressed from a genetically enjoined yeast (claim 1). 
           (4) Method of making the claimed invention/(5) Predictability of the art:
There is no art recognized structure/function correlation between the sequence of THCA synthase or CBDA synthase and its ability of converting the substrate CBGVA to various  cannabinoid compounds/analogs as discussed above.  
Although the specification has described the substrates CBGA, Formulae I, II and V (see above) for  the THCA synthase or CBDA synthase, the specification does not provided description or/and guidance for how to covert the “CBGVA” to the cannabinoid or analog thereof such as virodhamine (see above) wherein the chemical strictures of CBGVA (that can be the substrate of said synthase) and virodhamine are unrelated and remarkably different. Neither instant specification nor the  cannabinoid art provides guidance/support for THCA synthase/CBDA synthase capable of converting CBGVA to “one or more cannabinoids”  such as virodhamine. This would render the unpredictability exceedingly high that one skilled in the art could expect.
Moreover, it has been known that the cannabinoids are a group of chemical compounds of very diverse structures (see [0057], US 20190060300), and that because of this structural diversity some of them have known structures and the others such as those synthetic cannabinoids which structures are unknown to one skilled in the art such as medical personnel (see [0008], lines 22-25, US 20160025753). Said “unknown” to one skilled in the art would have added additionally higher level of unpredictability than expected,. As result, the skilled artisan 
On the other hands, the specification sets forth that the applicant’s invention is directed to large-scale production of cannabinoid synthase in Pichia yeast ([0046], the specification) and the claimed bioreactor (claim 1) is used for production in commercial level (i.e., high level) of the “cannabinoids”  ([0089], the specification).  However, large scale cultures raise a number of technical problem due to the fact that cannabinoids are cytotoxic and that accumulation of high-levels of cannabinoids is toxic for the yeast cell because of hydrogen peroxide toxicity resulted from cannabinoid synthesis (see [0018],lines 1-3;  [0127], lines 1-2; and [0046] and [0168), US20190382807), Thus, it may require undue effort to reduce toxicity which is caused by  THCA and/or CBDA synthase activity ([0187], last  two lines, US20190382807), since the  elevated level of hydrogen peroxide has been demonstrated to be lethal to yeast cell (see [0043], lines 6-8, US 20170321156). Said “problem” and “undue afford”  for preventing or reducing cellular lethality of the yeast expressing the  THCA and/or CBDA synthase in combination with the specification lacking guidance/support for synthesis of the “cannabinoid” compound from CBGVA by the THCA synthase or by CBDA synthase would render the unpredictability in the art very high when producing the “one or more  cannabinoid products” (claim 1). Therefore, one skilled in the art would have concluded that applicants are not in possession of the full scope of the claimed “a system for producing cannabinoid products” from the substrate “CBGVA” by the THCA synthase or CBDA synthase.  
 (6)    Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high with regard to producing  the claimed “one or more  cannabinoid products”  from CBGVA compound by the THCA and/or CBDA synthase, because there is no record in the art nor in instant disclosure having shown that cannabinoids or cannabinoid analogs can be directly synthesized from the substrate CBGVA catalyzed by the THCA synthase or CBDA synthase. MPEP states that “[T]he description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” (see MPEP 2161.01 (I)).  Thus, applicants’ disclosure fails to provide adequate written description for the claimed composition.
  It is therefore deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Therefore, the specification does not satisfy written description under USC 112(a).

              Scope of enablement

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
(1) The nature of the invention; (2) the breadth of the claims
Claim 1 and dependent claims therefrom as written are drawn to using the yeast expressed/secreted cannabinoid synthase which  is THCA synthase or CBDA synthase in a reaction mixture comprising “cannabigerovarinic acid” (CBGVA) as the substrate of said synthase enzyme which converts CBGVA to the “one or more cannabinoid products” (a large genus) encompassing a large number of species with diverse structures (see above corresponding discussion in the section “written description’). It is noted that the terms “one or more” sets no upper number limit to the “cannabinoid products”, i.e., the phrase “one or more cannabinoid products” encompasses numerous undefined  (in structure/function) cannabinoid compound and “cannabinoid analogs” (see above discussion).
             The specification only discloses both CBGVA (claim 1) and CBGA which backbone is similar to that of CBGVA) at [0143], and  teaches how to chemically prepare CBGVA as a “crud 
           (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
          It has been known that the cannabinoids are a group of chemical compounds of very diverse structures (see [0057], US 20190060300), and that because of this structural diversity some of them have known structures and the others such as those synthetic cannabinoids which structures are uncharacterized to one skilled in the art such as medical personnel (see [0008], lines 22-25, US 20160025753). 
Said “unknown” to one skilled in the art would render the level of unpredictability additional level higher than expected. This is because, without the known structural information on hand, the skilled artisan would have not known how to identify/characterize the ability of the THCA synthase (or CABDA synthase) to convert CBGVA as a directed substrate (see [0143], line 1, instant specification) to one or more cannabinoid such as the cannabinoid analog compounds such as “virodhamine” which structure is totally unrelated to CBGVA (see the above corresponding section).
           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
         	The art teach that CBGVA substrate is converted to structurally related cannabinoid “CBDVA” by a “CBGVA-specific CBDA synthase” (p.473, 2nd paragraph, lines 17-23, Welling et al.; cited as ref “U” in PTO-892). This suggests that it is required non-routine experimentation to find out  and to characterize ability of the claimed THCA synthase to feasibly catalyze the conversion of the “CBGVA” substrate  to the cannabinoid product such as  “CBDVA” and/or other structurally known or/and unknown (see the above discussion).
Moreover, since the bioreactor (claim 1) is designed and prepared to be  used for large-scale production of cannabinoid synthase in Pichia yeast ([0046], the specification) and commercial level (i.e., high level) of the cannabinoids ([0089], the specification), and since the overexpression of the THCA or CBDA synthase is associated with lethal toxicity to the host yeast wherein the toxicity is due to elevated level of hydrogen peroxide resulted from cannabinoid synthesis (see the above corresponding section of the 112(a) rejection; it will not be reiterated herein), a large quantity of non-routine experiments are required for screening for and charactering the produced “cannabinoids” including those having the unknown structures (see above) from the CAGVA substrate catalyzed by the THCA synthase alone or CADA synthase  alone as recited in claim 1.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the 

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 1, 2, 7, 9 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over US 20120144523 (‘523) in view of de Meijer et al. [A] (Euphytica (2009) 168, 95-112), de Meijer et al. [B] (Genetics (2003) 335-346), US 20140228438 (‘438),  US20080108132 (‘132), Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332), and US 20150105322 (‘322).
‘523 teaches over-expression of gene encoding THCA (tetrahydrocannabinolic acid) synthase or CBDA (cannabidiolic acid) synthase to produce cannabinoid compounds (claim 1) (see abstract, [0034] and [0016], ‘523) for reconstituting cannabinoid biosynthesis in organism such as yeast (elected species, claim 1) (see [0006] and [0005] ‘523).

The cannabinoid art (de Meijer [A]) teaches that “THC acid  synthase” (i.e., THCA synthase ) and “CBD acid synthase” (i.e., CBDA synthase) are not selective for the length of the alkyl side chain and are able to convert CBGV into the propyl homologous of CBD  (see p.96, left col.,  2nd paragraph,  de Meijer[A]), wherein structure of said “CBGV” (see below)  has been shown in Figure 1 of deMeiler [B] indicated as  “compound 3” in Figure 1. Thus,  
Said “propyl homologous of CBD “ of de Meijer [A] has been shown cannabidivarin (CBDV) (see p.335, left col., lines 12-13, de Meijer [B]). Particularly, Figure 1 of de Meijer [B] shows the enzymatic conversion of the substrate CBGVA (claim 1) (that is “compound 3” in Figure 1) to product CBDV ( “compound 6” in Fig.1). Thus, the “propyl homologous of CBD “ of de Meijer [A] is “CBDV”.  See below for the chemical structures of CBGVA and CBDV.  
The CBDV (cannabidivarin) or its analog CBDVA (cannabidivarin acid) have been known to be useful for treating neurodegenerative disease or disorders such as Alzheimer’s  disease and Parkinson’s disease (see ref claims 1-7 of‘438; and abstract, [0025], [0027] and [0055], ‘438) because CBDV has neuroprotective properties to reduce the level of nitrite production in vivo which is a key parameter in the developing of many neurological diseases /disorders including Alzheimer’s  disease and Parkinson’s disease, amyotrophic lateral sclerosis and Huntington’ disease, as well as stroke or heart disease ([0080], ‘438). Said CBDV are isolated from cannabis plant material and purified (see [0068], ‘438).



    PNG
    media_image5.png
    107
    179
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    100
    172
    media_image6.png
    Greyscale






      

	     CBGVA                                                                   CBDV
Although de Meijer [A] does not particularly points it out that “cannabidivarin (CBGV)” is “cannabidivarin acid (CBGV-A)” which is catalyzed by said THCA synthase or CBDA synthase, it is within purview of one skilled in the art that the CBGV-A is the substrate catalyzed by said synthase. 

Regarding “bioreactor” (claim 1), it has been known in the bioreactor art that bioreactor has been developed to performing enzymatic reaction (claim 1) suitable for high-mix low-
       
Regarding “fermentor” (claim 1), it has been well known that fermenter cultivation typically allows for much higher heterologous protein production level than in shake-flask culture for yeast such as P. pastoris which strain is nearly ideal for large-scale production of
heterologous proteins in fermenters (p. 329, right col., section “high-level expression in fermenter” lines 1-8, Cereghino). Thus it would have been obvious for one of ordinary skill in the art to choose the fermentor to cultivating yeast such as P. pastoris for obtaining desired amount of the THCA or CBDA synthase with reasonable expectation of success.  
	Since the THCA synthase and CBDA synthase have been known in the prior art (‘523, de Meijer [A]), and since said synthase enzyme does not have selectivity toward the propyl side chain-containing CBGV-A, it would have been prima facie obvious for one of ordinary skill in the art to use said synthase for catalyzing conversion of CBGV-A to cannabinoid “CBDV”.  The resultant CBDV has been known to have therapeutic application for treating neurodegenerative diseases/disorders (‘438) using overexpression system (‘523) for obtaining THCA synthase or/and CBDA synthase in the fermentor (Cereghino) and would have used the obtained synthase in the bioreactor (‘523), which advantageously useful for high-mix with low-volume production of desired candidate compounds, to convert CBGV-A substrate to the desired cannabinoid compound “CBDV”, which has been known to useful for treating many neurological diseases /disorders such as Alzheimer’s  disease and Parkinson’s disease, amyotrophic lateral sclerosis and Huntington’ disease ([0080], ‘438). 
Having been motivated by producing the desired the therapeutically useful “CBDV” discussed above, one of ordinary skill in the art would have readily chosen recombinant production of said “CBDV” in engineered bacteria or yeast which is more efficient than extracting CBDV from plant and then purifying it (‘438) because the recombinant production simplifies downstream purification process. Also, this is because ‘523 has taught that obtaining plant-derived natural cannabinoid compounds (including CBDV) gives ultra-low yield due to ultra-low level of cannabinoids in cannabis plants; yet, this can be improved by reconstituting “cannabinoid biosynthesis pathway” in bacteria or yeast cells (see [0006], ‘523) wherein the “cannabinoid biosynthesis pathway” employs enzymes encompassing THCA synthase and CBDA synthase  (claim 1) which can be over-expressed in the cells (see Figure 1 and [0033],‘523). Thus, one of ordinary skill in the art would have readily engineered bacterial or yeast cells  to overexpress the THCA synthase or/and CBDA synthase  in order to obtain desired amount of the therapeutical cannabinoid “CBDA” biosynthesized from the precursor or substrate 
Therefore, the combination of the references’ teachings renders the claim 1 prima facie obvious.
The following is the obviousness of claims 2, 7, 9 and 14-15.
In addition to the above art teaching, Cereghino further provides the teaching that in fermenters, parameters such as pH, aeration and carbon source feed rate can be controlled  (p.329, right col., 3rd paragraph, lines 7-10) which meets the limitation “…further comprising  a control mechanism configured to regulate a property of the culture medium (fermentor) such as a pH or oxygen level” (which is related to aeration) of the culture medium set forth in claims 2 and 7. 
In addition, Cereghino teaches that the yeast strain P. pastoris is not only ideal for large-scale production of proteins in fermenters (see above), but also is valuable to allow the expressed  proteins/enzymes to be secreted (claims 14, 15) or exported out of the cell (p.331, right col., 1st paragraph). Such secreted protein by P. pastoris not only can be produced in high yield but also can make downstream purification of heterologous recombinant protein (including enzymes) friendly ([0038], ‘322),  i.e., would simplify the purification. Thus, it would have been obvious for one skilled in the art to make the THCA or CBDA synthase as the secreted enzyme when expression in yeast P. pastoris in the fermentor with reasonable expectation of success.
In addition to the above art teaching of “the bioreactor performing enzymatic reaction (claim 1) suitable for high-mix low-volume production of desired candidate compounds”, ‘132 further teaches that the enzyme can be immobilized on a solid support  (claim 9) for said “high-mix low-volume production” (see [0008], lines 1-2 and last 4 lines; and [0005], lines 6-8, ‘132). 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

[2] Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over US 20120144523 (‘523) in view of de Meijer et al. [A] (Euphytica (2009) 168, 95-112), de Meijer et al. [B] (Genetics (2003) 335-346), US 20140228438 (‘438), ), US 20080108132 (‘132),  Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332), and US 20150105322 (‘322)  as applied to claims 1 and 2 from which claims 3-6 depend, and further in view of  Taura et al. (FEBS Lett. (2007) 581, 2929-2934).
 	The teaching of claims 1 and 2 by the corresponding cited references has been set forth above.
	The cited references  for the rejection of claims 1 and 2 do not expressly teach the pH value of the reaction mix in claims 3-6.
	Taura teaches characterization of the CBDA synthase by performing “synthase assay” under condition of pH 5.0 (p.2930, right col., section 2.8, Taura) wherein the “pH5.0” (claims is 
for converting the substrate CBGV-A to the therapeutically useful CBDV (see above corresponding discussion) in the bioreactor (‘312) with reasonable expectation of success.

[3] Claim 6 is rejected under 35 U.S.C. 103 as being obvious over ‘US 20120144523 (‘523) in view of de Meijer et al. [A] (Euphytica (2009) 168, 95-112), de Meijer et al. [B] (Genetics (2003) 335-346), US 20140228438 (‘438), US20080108132 (‘132), Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332), and US 20150105322 (‘322) as applied to claims 1 and 2 from which claim 6 depends, and further in view of  US20150072408 (‘408).
 	The teaching of claims 1 and 2 by the corresponding cited references has been set forth above.
	The cited references for the rejection of claims 1 and 2 do not expressly teach a control mechanism comprising a processing circuit and a display (claim 6).
	The relative art (‘408) discloses that a bioreactor with full-wavelength LED device with controllable light sources for light controlled cell fermentation (see abstract, and [0001], and [0006]-[0012], ‘408). The bioreactor comprises a master controller consisting of 
liquid crystal panel (a display, claim 6) is useful for displaying the current temperature and setting the temperature and displaying the pH value, buttons for selecting temperature and an integrated circuit  (equivalent to instant “processing circuit, claim 6) adapted for regulating the temperature  and displaying the pH value ([0022], lines 13-19, ‘408). It would have been obvious to modify the bioreactor of ‘132 (see above rejection) by integrating the “controller” comprising the liquid crystal panel, the circuit for regulating temperature and displaying pH value for measuring and monitoring pH and/or temperature during the synthase catalytic reaction in order to optimize the reaction to obtain desired therapeutical product CBDV (see above corresponding discussion) with reasonable expectation of success. 

[4] Claim 8 is rejected under 35 U.S.C. 103 as being obvious over US 20120144523 (‘523) in view of de Meijer et al. [A] (Euphytica (2009) 168, 95-112), de Meijer et al. [B] (Genetics (2003) 335-346), US 20140228438 (‘438),  US 20080108132 (‘132), Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332), and US 20150105322 (‘322)  as applied to claim 1 from which claim 8 depends, and further in view of  Meireles et al. (HAL archives-ouvertes (2003) “Filtration of a bacterial fermentation broth: harvest
conditions effects on cake hydraulic resistance” pages 1-16).

	The cited references for the rejection of claim 1 do not expressly teach a filter for separating the cell from the culture medium (claim 8). 
	However, the filtration art (Meireles) teaches that fermentation processes (see fermentor cultivation taught by Cereghino set forth above) are increasingly involved in the production of high value bioproducts such as pharmaceuticals (p.3, lines 1-2, Meireles) wherein the therapeutical product CBDV is such the “value bioproduct, and teaches that separation of cells from soluble broth components can be done by membrane filtration (claim 8)  wherein the membrane filtration for separating cells from a fermentation broth has been increasingly  used  as it offers advantages over classical processes (p.3, lines 6-7, Meireles). Thus, it would have been prima facie obvious to one skilled in the art to use the “membrane filter” taught by Meireles to separate the cells in fermentation culture medium and collected said culture medium containing the secreted THCA synthase or CBDA synthase  (see above discussion) and isolate the synthase thereof for subsequent enzymatic conversion of the substrate CBGVA to desired therapeutical product CBDV (see above discussion)  with reasonable expectation of success. 

[5] Claims 11-13 are rejected under 35 U.S.C. 103 as being obvious over US 20120144523 (‘523) in view of de Meijer et al. [A] (Euphytica (2009) 168, 95-112), de Meijer et al. [B] (Genetics (2003) 335-346), US 20140228438 (‘438),  US 20080108132 (‘132), Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332), and US 20150105322 (‘322) as applied to claim 1 from which claims 11-13 depend, and further in view of US 20130089600 (‘600), US20080058302 (‘302), US 20110052694 (‘694), Taura et al. (FEBS Lett. (2007) 581, 2929-2934), and  Matos et al. (Bioteachnol. Aplicada, (2012) 29, 29-34). 
 	The teaching of claim 1 has been set forth above.
	Yet, the cited references for the rejection of claim 1 do not expressly teach a solvent such as DMSO and cyclodextrin in claims 11-13.
It has been known that cannabinoids are lipophilic and  has hydrophobic nature ([0004], ‘600) wherein the cannabinoid compounds are synthesized using THCA synthase or CNDA synthase (see [0041], ‘600), and that cannabinoids typically have low solubility in water ([0147], ‘302). 
Also, the cannabinoid art (‘600)  provides “solubilizing agent” for the “hydrophobic nature” (“low solubility”) of the synthesized cannabinoid compound by the “synthase”, solubilizing agent” or “solubilizer”  includes dimethyl formamide and DMSO (claims 11, 12) (see [0049], lines 8-10; and [0056], lines 12-15  ‘600). 
Further, the other cannabinoid art (‘694)  teaches an enhancer, i.e., “co-solvent” (see [0045], last line and [0097], line 1, ‘694) for enhancing “solubility” and/or increasing thermodynamic activity of cannabinoid  ([0098], lines 4-5; ‘694) wherein the enhancer (co--cyclodextrin (claims 11, 12) which is capable of enhancing solubility in aqueous solutions of lipophilic compounds ([0094], last 5 lines, ‘694) such as increasing  the solubility of the cannabinoid (see [0096], lines 2-3, ‘694) that is a lipophilic compound (see above). The amount of  the co-solvent” such as cyclodextrin can be 5.0% or 30% (claim 13) ([0098], lines 14 and 33, ‘694). 
 Thus, it would have been prima facie obvious for one of ordinary skill in the art to use said amount “5.0%” or “30%”(concentration ) of the co-solvent “cyclodextrin” to resolve issue of “low solubility” by increasing/enhancing solubility of the cannabinoids of both product and substrate during the catalysis of the THCA synthase (or CBDA synthase) to convert CBGVA substrate (which is a cannabinoid and has low water solubility) to product that is a cannabinoid. It is within purview of  one skilled in the art that increase of the “solubility” as well “thermodynamic activity” (see above) of both substrate (a cannabinoid) and catalytic product (a cannabinoid) will proportionally increase availability and increase concentration of substrate and product in the reaction solution in bioreactor (’132) thereby favorably shifting the chemical equilibrium toward to product formation, i.e., favorable formation of the therapeutically-useful cannabinoid compound “CBDV” (see above discussion on the 10 rejection other than this one).
As far as activity of the synthase enzyme in the co-solvent is concerned, it has been known that THCA synthase works in aqueous citrate buffer solution (see p.2930, right col., section 2.8, Taura).  It has been known in the enzyme art that  cyclodextrin has ability to stabilize catalytically active enzymes’ conformation and enhancing the bioavailability thereof (p.30, left col., 2nd paragraph, Matos). Thus, it would have been obvious for one skilled in the art to use “co-solvent” such as “cyclodextrin” in the enzymatic reaction of the cannabinoid synthase  to convert the cannabinoid substrate “CBGVA” to a cannabinoid product (see above discussion). This is because the  “co-solvent” cyclodextrin  is not only capable to enhance the water “solubility” or/and “thermodynamic activity” of the lipophilic cannabinoid substrate and product catalyzed by the THCA synthase (or CBDA synthase) known in the art (‘523, Taura) but also is the “co-solvent” cyclodextrin capable to stabilize catalytically active enzymes’ conformation (‘Matos). One of ordinary skill in the art, therefore, would have readily incorporated said “co-solvent” cyclodextrin into the reaction mixture solution comprising THCA synthase (or CBDA synthase) and cannabinoid substrate compound “CBGVA” (see above) in the bioreactor (‘523, ‘132) to obtain the desired amount of cannabinoid product (resulted from the synthase’ catalysis ) such as the therapeutical “CBDV” (see above discussion) with reasonable expectation of success. 
Therefore, the combination of references teachings render the claims prima facie obvious. 

	Claim Rejection –Obviousness Type Double Patenting 
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-9 and 11-15 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10472652 (‘652) in view of US 20090162901 (‘901) and Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332),. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claims 1-8 of ‘652 claim a process of producing one or more cannabinoids comprising: reacting 3-(3,7-dimethylocta-2,6-diene-1-yl)-2,4-dihydroxy-6-propoyl-1-benzoic acid (CBGVA) with a recombinant cannabinoid synthase overexpressed from yeast (claim 1 and 7 of ‘652)  as a catalyst in a reaction mixture, wherein the cannabinoid synthase comprises a THCA synthase or a CBDA synthase; controlling a property of the reaction mixture to modify the amount of the one or more cannabinoids; wherein the reaction mixture comprises one or more solvents of dimethyl sulfoxide (DMSO), dimethylformamide (DMF), iso-propoyl alcohol and cyclodextrin, and wherein the amount of the solvent in the reaction mixture is between 5% and 30% (w/v); wherein the pH of the reaction mixture is between 4.0 to 6.0, and the process further comprising isolating 
Since the process of ‘652 produce all of the components which constitute the “a system” (a composition) of instant claim 1; said components are the THCA synthase/CBDA synthase expressed in in yeast cell that has property of secreting the expressed enzyme, the reaction mixture comprising the synthases and CBGVA, and the produced “one or more cannabinoids” (instant claims 1 and 14-15) and the control mechanism to control one or more properties of the reaction matures such as, ionic strength, pH, temperature and pressure (instant dependent claims 2-9 and 11-13), the process of ‘652 produces the claimed “composition” of instant claims 1 and dependent claims therefrom. Thus,  the claims 1-8 of ‘652 claim the common subject maters of the instant claims 1-9 and 11-15. 
Although ‘652 does not expressly claim the use of fermentor and bioreactor (instant claim 1) for cultivating the yeast cell and performing  enzymatic conversion of CBGVA substrate to the cannabinoid product by said synthase, it has been known in the protein expression art that bioreactor is useful for large scale production of desired protein of interest in the cells such as yeast (see abstract, [0006] and [0033], ‘901). In addition, it has been well known that fermenter cultivation typically allows for much higher heterologous protein production level than in shake-flask culture for yeast such as P. pastoris which strain is nearly ideal for large-scale production of heterologous proteins in fermenters (p. 329, right col., section “high-level expression in fermenter” lines 1-8, Cereghino). Thus it would have been obvious for one of ordinary skill in the art to choose the fermentor to cultivating yeast such as P. pastoris for obtaining desired amount of the THCA or CBDA synthase with reasonable expectation of success.  Thus, the claimed process (‘652) would encompass using proper mean including the fermentor and bioreactor to carry out said process; and therefore, the claims of ‘652 and the instant claims are not patentably distinct from each other.

[2] Claims 1, 14 and 15 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10336978 (‘978) in view of US 20090162901 (‘901) and  Cereghino et al. (Curr. Opin. Biotech.  (2002) 13, 329-332),. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claims 1-7 of ‘978 claim a kit (“a “ which is an obvious variation of instant a system”) for producing a cannabinoid or its analog, comprising a bioreactor containing a composition comprising a cannabinoid precursor which is CBGVA in addition to CBGA (claim 3 of ‘978) in a first phase and a cannabinoid synthase such as THCA synthase or CBDA synthase (claim 4 of ‘978) in a second phase wherein the cannabinoid so produced include THCVA and CBCVA, CBDVA and CBCVA, which is the comment subject matters of instant claims 1 and 14-15. 
protein expression art that bioreactor is useful for large scale production of desired protein of interest in the cells such as yeast (see abstract, [0006] and [0033], ‘901). In addition, it has been well known that fermenter cultivation typically allows for much higher heterologous protein production level than in shake-flask culture for yeast such as P. pastoris which strain is nearly ideal for large-scale production of heterologous proteins in fermenters (p. 329, right col., section “high-level expression in fermenter” lines 1-8, Cereghino). Thus it would have been obvious for one of ordinary skill in the art to choose the fermentor to cultivating yeast such as P. pastoris for obtaining desired amount of the THCA or CBDA synthase with reasonable expectation of success. Thus, the composition “kit” of ‘978 would encompass the fermentor (for cultivating yeast) and bioreactor (for the synthase catalysis of converting CBGVA to the product of cannabinoid); and therefore, the claims of ‘978 and the instant claims are not patentably distinct from each other.

Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-94, 98-99, 104, 108, 110, 111 and 114  of copending Application No. 16453578  (‘578). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 85-94 and 108 of ‘578 claim a system for producing a cannabinoid comprising: fermenter holding a medium and a plurality of cells, wherein the cells are configured to produce and secrete cannabinoid synthase; a bioreactor containing a composition comprising a cannabinoid precursor which is CBGVA in addition to CBGA (claims 93 and 111,  of ‘578) in a first phase and a cannabinoid synthase in a second phase comprising an aqueous solvent such as dimethyl sulfoxide (DMSO), dimethylformamide (DMF), dimethylacetamide (DMA), isopropyl alcohol, cyclodextrin  of concentration of from 1%  to 20% (claims 98-99 of ‘578); and a control mechanism configured to control at least one condition of the bioreactor (claim 85 of ‘578) and comprises a processing circuit having a processor and a memory device (claim 108 of ‘578); wherein the control mechanism is configured to control at least one of pH from about 3.5 to 9.0 (claim 104 of ‘578), solvent, temperature, pressure, and flow rate of the composition in the bioreactor (claim 86 of ‘578) thereby producing the “cannabinoid” including CBCVA, THCVA and CBCVA (claims 107 and 114 of ‘578), and wherein the system further comprises a filter to separate cells from culture medium (claim 90 of ‘578), which together are the common subject matters of instant claims 1-8 and 11-15.
9.    
Although ‘578 does not expressly claim the use of yeast as host cell to express the synthase, ‘578 discloses yeast strain such as Pichia for not only allow for expression of THCA synthase and CBDA synthase enzyme also for secretion of the expressed enzyme not culture medium for its isolation ([0122], the specification of ‘578). Thus, the cells  which are configured to produce and secrete the cannabinoid synthase in claim 85  of ‘578 are the yeast strain  described in the specification. Therefore, the claims of ‘578 and the instant claims 1-9 and 11-15 are not patentably distinct from each other.


Conclusion			
 No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		 
/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
April 7, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600